 

ASSIGNMENT OF CONVERTIBLE DEBENTURE

 

This Assignment of Convertible Debenture is entered into as of December 8, 2010,
by and among Jason Christian Eck (“Eck”), Thrive World Wide, Inc., a Nevada
corporation (“Borrower”), Greystone Capital Partners, Inc., a Nevada corporation
(“GCP”) and IIG Management LLC, a Delaware limited liability company
(collectively with GCP, each a “Buyer” and together the “Buyers”).

WHEREAS, on or about August 17, 2009, Eck loaned the Borrower $478,450.93 as
evidenced by a demand promissory note (the “Note”)

WHEREAS, on or about December 2, 2009, the Note was amended and restated with an
aggregate principal amount of $478,450.93, including accrued interest though
such date, as evidenced by a convertible debenture in the principal amount of
$478,450.93, bearing interest at the rate of 7.5% per annum (the “Debenture”);
and

WHEREAS, as of December 8, 2010, the principal balance outstanding on the
Debenture is $478,450.93 (the “Outstanding Principal”), and the accrued but
unpaid interest on the Debenture aggregates $52,629.90 (the “Accrued Interest”);
and

WHEREAS, pursuant to documentation executed in connection herewith, the Buyers
have agreed to purchase the Debenture from Eck in equal amounts; and

WHEREAS, in conjunction therewith, Eck will assign the Debenture to Buyers,
severally and not jointly;

NOW, THEREFORE, for good and valuable consideration, Eck and Buyers agree as
follows:

1.         Purchase and Sale. Subject to the terms and conditions of this
Agreement, Buyer agrees to purchase from Eck and Eck agrees to sell to Buyer the
Debenture.

2.         Consideration. The consideration to be paid by each Buyer to Eck for
the Debenture shall be $37,500 ($75,000 in the aggregate) (the “Purchase
Price”), payable upon execution of this Agreement (the “Closing Date”).

3.         Purchase and Sale.

Effective upon the Closing, and subject to and conditioned upon the terms,
covenants, limitations, and conditions contained herein, Eck hereby sells,
transfers, and assigns to Buyers in equal amounts, and Buyers hereby purchase
and accept from Eck, in each case on and as of the Closing Date, all of Eck’s
right, title and interest, in, to the Debenture.       

Buyers shall assume, at the Closing, all of the obligations of Eck under or in
connection with the Debenture, of every kind or nature whatsoever, existing on
the date of Closing or arising thereafter. 

1

 

 

If Eck receives any payments from the Borrower with respect to the Debenture
after the Closing, Eck will immediately forward those payments to Buyer in equal
amounts.

5.         Eck’s Closing Obligations. In connection with the Closing, Eck shall
deliver to the Escrow Agent (as defined in the Escrow Agreement”) the following
documents (collectively “Eck’s Closing Documents”):

(a)     The original Debenture;   

(b)     The Acknowledgement, Agreement and Consent, attached as a signature page
hereto;  

(c)     An Assignment and Assumption of Convertible Debenture, in the form
attached hereto as Exhibit B, duly executed by Eck, assigning and transferring
to Buyers all of Eck’s rights and interests in and to the Debenture, and
assumption of the same by Buyers; and 

(d)     Any other documents reasonably required by Buyers to effect the
transactions contemplated hereunder.

6.         Buyers’ Closing Obligations. In connection with the Closing, Buyers
shall deliver to the Escrow Agent, the following (collectively “Buyers’ Closing
Items”):

(a)     The Purchase Price;(b)     The Assignment and Assumption of Assigned
Convertible Debenture, in the form attached hereto as Exhibit B, duly executed
by Buyers;

(c)     The Acknowledgement, Agreement and Consent, attached as a signature page
hereto; and

(d)    Any other documents reasonably required by Buyers to effect the
transactions contemplated hereunder.

7.        Representation and Warranties of Borrower. Borrower hereby represents
and warrant to Buyers as follows: 

(a)     As of the close of business on December 8, 2010, the Outstanding
Principal on the Debenture is $478,450.93 and the Accrued Interest on the
Debenture is $52,629.90. ].

 

(b)     For purposes of Rule 144 promulgated under the Securities Act of 1933,
as amended, upon execution of this Agreement, the holding period for any shares
of common stock of Borrower to be issued or issuable pursuant to the Debenture
tack back to the original issuance date of the Debenture, which date is August
17, 2009, so that the holding period for the Buyer is deemed to have commenced
on such date.

    

(c)     Borrower is not now and has not been at any time during the previous two
calendar years, a “shell issuer”, as described in Rule 144(i)(1) under the
Securities Act of 1933, as amended, and has been current in all reports required
to be filed under the Securities Exchange Act of 1934, as amended.



2

 



 

(d)     Borrower expressly waives for the benefit of Buyers any rights it may
have to offset, defense, counterclaim or right of rescission as to the Debenture
which it may have had against Eck. 

8.         Representations and Warranties of Eck. Eck hereby represents and
warrants to Buyers as follows:

(a)     Eck has the full power and authority to execute, deliver and perform
this Agreement and to enter into and consummate the transactions contemplated by
this Agreement. Eck has duly executed and delivered this Agreement and this
Agreement constitutes a legal, valid and binding obligation of Eck, enforceable
against Eck in accordance with its terms.

 

(b)     Eck is the legal and beneficial owner and holder of the Debenture and
Eck has not pledged, assigned or otherwise previously transferred the Debenture.
The Debenture is free and clear of any adverse claims or any liens,
encumbrances, charges, etc. whatsoever.

 

(c)     Eck has not modified or amended the Debenture.

 

(d)     Eck has not taken any action or failed to take any action that would
give rise to a valid offset, defense, counterclaim or right of rescission as to
the Debenture.

 

9.         Representations and Warranties of Buyers. Each Buyer, severally and
not jointly, hereby represents and warrants to Eck:

(a)     Buyer has made such examination, review and investigation of the
Debenture, and of any and all facts and circumstances necessary to evaluate the
Debenture it has deemed necessary or appropriate.

(b)     Buyer is acquiring the Debenture without any view either to participate
in or to sell the Debenture in connection with, any public distribution thereof,
and Buyer has no intention of making any distribution of the Debenture in a
manner which would violate applicable securities laws; provided, however, that
nothing in this Agreement shall restrict or limit in any way Buyer’s ability and
right to dispose of all or part of the Debenture in accordance with such laws if
at some future time Buyer deems it advisable to do so.

10.     Independent Legal Advice. All parties acknowledge and represent that: 
(a) they have read this Agreement; (b) they clearly understand this Agreement
and each of its terms; (c) they fully and unconditionally consent to the terms
of this Agreement; (d) they have executed this Agreement, freely, with
knowledge, and without influence or duress; (e) they have not relied upon any
other representations, either written or oral, express or implied, made to them
by any person; (f) they have had an opportunity to engage legal counsel and
review this Agreement with such counsel, and (g) the consideration received by
them has been actual and adequate.

3

 



11.         Further Assurances. Effective upon the Closing, Borrower, Eck and
Buyers each hereby covenant and agree to execute and deliver all such documents
and instruments, and to take such further actions as may be reasonably necessary
or appropriate, from time to time, to carry out the intent and purpose of this
Agreement and to consummate the transactions contemplated hereby.

12.         Covenants of Borrower.

(a)     Borrower agrees to take such actions as may be required to immediately
effectuate an increase in its number of authorized but unissued shares of common
stock, as shall be required to permit the full conversion of the Debenture,
together with all other debentures, warrants, options or other instruments
convertible, exercisable or exchangeable into shares of common stock (the
“Authorized Increase”). In furtherance of the foregoing, the Borrower shall file
a preliminary proxy statement or information statement with the Securities and
Exchange Commission to effectuate the increase in authorized within 30 days from
the date of this Agreement. The Borrower shall take such action to effectuate
the increase in authorized shares as soon as practicable. In the event the
Authorized Increase is not complete within 90 days from the date of this
Agreement. The Borrower shall make a cash payment to each Buyer in the amount of
$1,000 per day until the Authorized Increase is effectuated.

(b)     Borrower shall issue a new Debentures to Buyers registered in the names
of Buyers within three (3) business days from the date of this Agreement. Buyers
shall deliver the original Debenture to Borrower in exchange for the new
Debentures.

(c)     Borrower shall not authorize, sell or otherwise distribute any
instruments convertible into shares of Borrowers common stock until the earlier
to occur of (i) 18 months from the date of this Agreement, or (ii) the date on
which the Debenture is fully converted into shares of common stock.

13.         Miscellaneous.



(a)     Notices. Unless otherwise provided in this Agreement, all notices or
demands by any party relating to this Agreement or any other agreement entered
into in connection herewith shall be in writing and shall be personally
delivered or sent by a recognized overnight delivery service, certified mail,
postage prepaid, return receipt requested, or by telefacsimile to Eck, Borrower
or Buyers, as the case may be, at its addresses set forth below:   



  If to Eck: Jason Eck     N2570 Snake Road     Lake Geneva WI 53147          
Facsimile: _877 885 1650_________________         If to Borrower: Thrive World
Wide, Inc.     638 Main Street     Lake Geneva, WI 53147     Attention:    
Facsimile: __________________





4

 



  If to Buyers: IIG Management LLC     1170 Kane Concourse, Suite 404     Bay
Harbor Islands, Florida 33154     Attention:  Norman Nepo     Facsimile: (305)
936-2001           Greystone Capital Partners, Inc.     2533 N. Carson Street  
  Carson City, Nevada 89706     Attn: Bryan Collins     Facsimile:
__________________

 

The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.

 



(b)       No Waiver. No delay or omission by either party hereto in exercising
any right or power arising from any default by the other party hereto shall be
construed as a waiver of such default or as an acquiescence therein, nor shall
any single or partial exercise thereof preclude any further exercise thereof or
the exercise of any other right or power arising from any default by the other
party hereto. No waiver of any breach of any of the covenants or conditions
contained in this Agreement shall be construed to be a waiver of or an
acquiescence in or a consent to any previous or subsequent breach of the same or
of any other condition or covenant.   

(b)       No Third Party Beneficiary. This Agreement is made for the sole
benefit of Eck, Borrower and Buyers and their respective successors and
permitted assigns, and no other person or persons shall have any rights or
remedies under or by reason of this Agreement or any right to the exercise of
any right or power of either party hereto or arising from any default by either
party hereto.

(c)       Attorney Fees and Costs. In the event any legal action is undertaken
in order to enforce or interpret any provision of this Agreement, the prevailing
party in such legal action, as determined by the court, shall be entitled to
receive from the other party the prevailing party’s reasonable attorneys’ fees
and court costs.

(d)       Time of Essence. Time is hereby declared to be of the essence of this
Agreement and of every part hereof. When the context and construction so
require, all words used in the singular herein shall be deemed to have been used
in the plural and the masculine shall include the feminine and the neuter and
vice versa.

(e)      No Assignment to Third Party. Prior to Closing, this Agreement shall
not be assigned by either party without the written consent of the other party,
which consent may be withheld in such other party’s sole discretion.

5

 

 

(f)      Integration; Entire Agreement. This Agreement and any documents
executed in connection herewith or pursuant hereto constitute the entire
understanding between the parties hereto with respect to the subject matter
hereof, superseding all prior written or oral understandings, and may not be
terminated, modified or amended in any way except by a written agreement signed
by each of the parties hereto.

(g)      Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute but one and the same document.

(h)      Legal Effect. The Debenture remains in full force and effect. If any
provision of this Agreement conflicts with applicable law, such provision shall
be deemed severed from this Agreement, and the balance of this Agreement shall
remain in full force and effect.

(i)      Choice of Law and Venue; Jury Trial Waiver. This Agreement shall be
governed by, and construed in accordance with, the internal laws of the State of
New York, without regard to principles of conflicts of law. ECK, BORROWER AND
BUYER WAIVE ANY RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF THIS ADDENDUM OR ANY TRANSACTION CONTEMPLATED HEREIN,
INCLUDING CLAIMS BASED ON CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER COMMON
LAW OR STATUTORY BASES. Each party hereby submits to the exclusive jurisdiction
of the state and federal courts located in the County of New York, State of New
York. If the jury waiver set forth in this Section is not enforceable, then any
dispute, controversy or claim arising out of or relating to this Agreement or
any of the transactions contemplated herein will be finally settled by binding
arbitration in New York, New York in accordance with the then-current Commercial
Arbitration Rules of the American Arbitration Association by one arbitrator
appointed in accordance with said rules. The arbitrator shall apply New York law
to the resolution of any dispute, without reference to rules of conflicts of law
or rules of statutory arbitration. Judgment on the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof.
Notwithstanding the foregoing, the parties may apply to any court of competent
jurisdiction for preliminary or interim equitable relief, or to compel
arbitration in accordance with this paragraph. The expenses of the arbitration,
including the arbitrator’s fees and expert witness fees, incurred by the parties
to the arbitration, may be awarded to the prevailing party, in the discretion of
the arbitrator, or may be apportioned between the parties in any manner deemed
appropriate by the arbitrator. Unless and until the arbitrator decides that one
party is to pay for all (or a share) of such expenses, both parties shall share
equally in the payment of the arbitrator’s fees as and when billed by the
arbitrator. 

6

 



IN WITNESS WHEREOF the undersigned have executed this Agreement as of the first
date above written.

 



  /s/ Jason Christian Eck   Jason Christian Eck       THRIVE WORLD WIDE, INC.  
    By: /s/ Andrew Schenker     Name:Andrew Schenker     Title:CEO         IIG
MANAGEMENT LLC         By: /s/ Norman Nepo     Norman Nepo     Managing Member  
      GREYSTONE CAPITAL PARTNERS, INC.         By: /s/ Bryan Collins     Bryan
Collins     President



[Signature Page to Agreement to Assignment of Convertible Debenture]
[Signatures Continued Next Page]

7

 



ACKNOWLEDGEMENT, AGREEMENT AND CONSENT

The undersigned hereby consents to the foregoing Agreement to Assignment of
Convertible Debenture.

  THRIVE WORLD WIDE, INC.         By: /s/ Andrew Schenker     Name:Andrew
Schenker     Title:CEO



[Signature Page to Agreement to Assignment of Convertible Debenture
Acknowledgement, Agreement and Consent] 

8

 



EXHIBIT A

 

Escrow Agreement

 

(attached hereto)

 



9

 

 

Exhibit B
[Assignment and Assumption of Convertible Debenture]

ASSIGNMENT AND ASSUMPTION OF CONVERTIBLE DEBENTURE

THIS ASSIGNMENT AND ASSUMPTION OF CONVERTIBLE DEBENTURE is entered into as of
December 8 , 2010, by and between Jason Christian Eck (“Assignor”), and IIG
Management LLC (“Assignee”), with reference to the following facts:

A. Pursuant to that certain Agreement to Assignment of Convertible Debenture
dated of even date herewith by and between Assignor, as Seller, and Assignee, as
Buyer (the “Sale Agreement”), Assignee agreed to acquire 50% of a $478,450.93
principal amount convertible debenture (“Assigned Debentures”) made by Thrive
World Wide, Inc. (“Borrower”) to Assignor.

B. This Assignment and Assumption is intended to reflect the assignment by
Assignor to Assignee of the Assigned Debenture, as defined in the Sale Agreement
and the assumption by Assignee of all obligations of Assignor with respect
thereto, arising on and after the date hereof.

NOW, THEREFORE, in order to carry out the provisions of the Sale Agreement,
Assignor hereby assigns to Assignee, without representation or warranty of any
kind (except as specifically provided in the Sale Agreement) and without
recourse, all of Assignor’s right, title and interest in and to the Assigned
Debenture, and Assignee hereby agrees to assume all of Assignor’s remaining
obligations, if any, with respect to the Assigned Debenture which arises on and
after the date of this Assignment.

  “ASSIGNOR”   Jason Christian Eck       /s/ Jason Christian Eck      
“ASSIGNEE”   IIG MANAGEMENT LLC       By: /s/ Norman Nepo     Norman Nepo    
Managing Member

  

10

 

 

ASSIGNMENT AND ASSUMPTION OF CONVERTIBLE DEBENTURE

THIS ASSIGNMENT AND ASSUMPTION OF CONVERTIBLE DEBENTURE is entered into as of
December 8, 2010, by and between Jason Christian Eck (“Assignor”), and Greystone
Capital Partners, Inc. (“Assignee”), with reference to the following facts:

A. Pursuant to that certain Agreement to Assignment of Convertible Debenture
dated of even date herewith by and between Assignor, as Seller, and Assignee, as
Buyer (the “Sale Agreement”), Assignee agreed to acquire 50% of a $478,450.93
principal amount convertible debenture (“Assigned Debenture”) made by Thrive
World Wide, Inc. (“Borrower”) to Assignor.

B. This Assignment and Assumption is intended to reflect the assignment by
Assignor to Assignee of the Assigned Debenture, as defined in the Sale Agreement
and the assumption by Assignee of all obligations of Assignor with respect
thereto, arising on and after the date hereof.

NOW, THEREFORE, in order to carry out the provisions of the Sale Agreement,
Assignor hereby assigns to Assignee, without representation or warranty of any
kind (except as specifically provided in the Sale Agreement) and without
recourse, all of Assignor’s right, title and interest in and to the Assigned
Debenture, and Assignee hereby agrees to assume all of Assignor’s remaining
obligations, if any, with respect to the Assigned Debenture which arises on and
after the date of this Assignment.



  “ASSIGNOR”   Jason Christian Eck       /s/ Jason Christian Eck      “ASSIGNEE”
  GREYSTONE CAPITAL PARTNERS, INC.     By: /s/ Bryan Collins     Bryan Collins  
  President

 





11

